     Case 4:20-cr-06010-SAB   ECF No. 77   filed 01/04/21   PageID.267 Page 1 of 6




 1 Kutak Rock LLP
   Geana M. Van Dessel
 2 Geana.VanDessel@KutakRock.com
   510 W. Riverside Ave., Suite 800
 3 Spokane, Washington 99201-0506
   Telephone: (509) 747-4040
 4
   Attorneys for Defendant
 5 Michael Vantiger

 6
 7
 8
                    UNITED STATES DISTRICT COURT
 9             FOR THE EASTERN DISTRICT OF WASHINGTON
10 UNITED STATES OF AMERICA,
11               Plaintiff,                  Case No. 4:20-CR-6010-SAB
12       v.                                  Declaration of Geana M. Van Dessel
                                             Re: Defendant’s Motion to Suppress
13 MICHAEL VANTIGER,
14               Defendant.
15
16
17

18
19
20

21
22
                                                                         KUTAK ROCK LLP
                                                                          Attorneys at Law
                                                                            Cutter Tower
                                                                     510 West Riverside Avenue
                                                                              Suite 800
                                                                  Spokane, Washington 99201-0506
                                                                           (509) 747-4040
       Case 4:20-cr-06010-SAB             ECF No. 77   filed 01/04/21   PageID.268 Page 2 of 6




 1           Geana M. Van Dessel declares and states under penalty of perjury:

 2           1.       I am attorney for Defendant Michael Vantiger in this captioned matter

 3 and am authorized to make this declaration on his behalf. I am over the age of 18
 4 years and competent to testify to the matters stated in this Declaration, which I
 5 make on my personal knowledge and from my review of my firm’s books and

 6 records in this captioned case, including the discovery produced by the
 7 Government.
 8           2.       I am filing this Declaration without the attachments below until I can

 9 confer with the United States about whether it wants the exhibits filed under seal.
10 After the United States responds, the exhibits will be filed with the Court.
11           3.       Attached to this Declaration as Exhibit A is a copy of the Declaration

12 of Officer Andrew Corral for Search Warrant, Superior Court, Benton County
13 Washington, Case NO. PPD 20-04193, for the rental vehicle in question – the 2019
14 Chrysler 300 –which was produced in discovery by the United States at Bates Nos.

15 10000188 – 10000206. The Search Warrant is dated February 10, 2020, and
16 appears to be electronically signed but there is no signature from an issuing court
17 or judge.

18           4.       Attached as Exhibit B is a copy of the Pasco Police Department

19 Inventory List from the search of the 2019 Chrysler 300, dated February 10, 2020,
20 identified by Case #20-04193.

21           5.       In Defendant’s Motion to Suppress, Exhibit C is used to refer to the

22 Dashcam Video from Detective Andrew Corral’s Patrol Car on February 10, 2020.
     Declaration of Geana M. Van Dessel Re:
                                                                                     KUTAK ROCK LLP
     Motion to Suppress and Challenge K9 Alert - 1                                    Attorneys at Law
                                                                                        Cutter Tower
                                                                                 510 West Riverside Avenue
                                                                                          Suite 800
                                                                              Spokane, Washington 99201-0506
                                                                                       (509) 747-4040
       Case 4:20-cr-06010-SAB             ECF No. 77   filed 01/04/21   PageID.269 Page 3 of 6




 1 It was produced in discovery by the United States as an unscannable exhibit titled

 2 ‘AndrewCorralCar_202002101459_15215_379386908’. It will be available to play

 3 at the evidentiary hearing, but if the Court wants to view it sooner, I will make it
 4 available.
 5           6.       In Defendant’s Motion to Suppress, Exhibit D is another unscannable

 6 exhibit, a true and accurate copy of the Body Cam Video from Detective Andrew
 7 Corral on February 10, 2020, titled ‘NARCOTICS’, which was produced in
 8 discovery by the United States.
 9           7.       In Defendant’s Motion to Suppress, Exhibit E refers to an

10 unscannable exhibit, which is a true and accurate copy of Body Cam Video from
11 Sargent Warren on February 10, 2020, titled ‘Narcotics-2’, produced in discovery

12 by the United States.
13           8.       Attached as Exhibit F is a true and accurate copy of Detective Andrew

14 Corral and K9 Ezra Training Report– 1, covering dates January 23, 2020 through

15 October 26, 2020, produced in discovery by the United States without a Bates
16 number.
17           9.       Attached as Exhibit G is a true and accurate copy of Det. Andrew

18 Corral and K9 Ezra Training Report– 2, covering dates March 5, 2019 through
19 December 26, 2019, produced in discovery by the United States without a Bates
20 number.

21
22
     Declaration of Geana M. Van Dessel Re:
                                                                                     KUTAK ROCK LLP
     Motion to Suppress and Challenge K9 Alert - 2                                    Attorneys at Law
                                                                                        Cutter Tower
                                                                                 510 West Riverside Avenue
                                                                                          Suite 800
                                                                              Spokane, Washington 99201-0506
                                                                                       (509) 747-4040
       Case 4:20-cr-06010-SAB             ECF No. 77   filed 01/04/21   PageID.270 Page 4 of 6




 1           10.      Attached as Exhibit H is a true and accurate copy of Det. Andrew

 2 Corral and K9 Ezra Training Report– 3, covering dates August 29, 2018 through

 3 March 4, 2019, produced in discovery by the United States without a Bates.
 4           11.      Attached as Exhibit I is a true and accurate copy of Det. Andrew

 5 Corral and K9 Ezra Training Report– 4, covering dates August 20, 2018 through

 6 August 24, 2018, produced in discovery by the United States without a Bates.
 7           12.      Attached as Exhibit J is a true and accurate copy of the Report of

 8 Detective Andrew Corral dated February 10, 2020, in Case No. 20-04193,
 9 produced in discovery by the United States at Bates Nos. 10000181-10000182.
10           13.      Attached as Exhibit K is a true and accurate copy of the Supplemental

11 Report of Sargent Scott Warren dated February 12, 2020, produced in discovery by

12 the United States at Bates Nos. 10000185-10000187.
13           14.      Attached as Exhibit L is a true and accurate copy of the Report of

14 Special Agent Kurt Mitchell titled Post-Arrest Interview of Michael Vantiger,

15 dated February 14, 2020, produced in discovery by the United States at Bates Nos.
16 10000249 – 10000249.07.
17           I swear under penalty of perjury of the laws of the United States that the

18 foregoing is true and correct.
19           Executed January 4, 2020, at Spokane, Washington.

20
                                                     By: s/ Geana M. Van Dessel
21                                                   Geana M. Van Dessel, WSBA #35969
                                                     KUTAK ROCK LLP
22                                                   510 W. Riverside Ave., Ste. 800
     Declaration of Geana M. Van Dessel Re:
                                                                                     KUTAK ROCK LLP
     Motion to Suppress and Challenge K9 Alert - 3                                    Attorneys at Law
                                                                                        Cutter Tower
                                                                                 510 West Riverside Avenue
                                                                                          Suite 800
                                                                              Spokane, Washington 99201-0506
                                                                                       (509) 747-4040
       Case 4:20-cr-06010-SAB             ECF No. 77    filed 01/04/21   PageID.271 Page 5 of 6




 1                                                   Spokane, WA 99201
                                                     (509) 252-2691
 2                                                   Geana.VanDessel@KutakRock.com
 3                                                   Attorney for Defendant Michael Vantiger

 4
 5

 6
 7
 8
 9
10
11

12
13
14

15
16
17

18
19
20

21
22
     Declaration of Geana M. Van Dessel Re:
                                                                                      KUTAK ROCK LLP
     Motion to Suppress and Challenge K9 Alert - 4                                     Attorneys at Law
                                                                                         Cutter Tower
                                                                                  510 West Riverside Avenue
                                                                                           Suite 800
                                                                               Spokane, Washington 99201-0506
                                                                                        (509) 747-4040
       Case 4:20-cr-06010-SAB             ECF No. 77    filed 01/04/21   PageID.272 Page 6 of 6




 1                                    CERTIFICATE OF SERVICE

 2           I certify that on January 4, 2021, I caused the foregoing to be electronically
 3 filed with the Clerk of the Court using the CM/ECF System which in turn
 4 automatically generated a Notice of Electronic Filing (NEF) to all parties in the
 5 case who are registered users of the CM/ECF system. The NEF specifically

 6 identifies recipients of electronic notice.
 7
 8                                                   s/ Geana M. Van Dessel
                                                     Geana M. Van Dessel, WSBA #35969
 9                                                   KUTAK ROCK LLP
                                                     510 W. Riverside Ave., Ste. 800
10                                                   Spokane, WA 99201
                                                     (509) 747-4040
11
                                                     Geana.VanDessel@KutakRock.com
12                                                   Attorney for Defendant Michael Vantiger
13
14

15
16
17

18
19
20

21
22
     Declaration of Geana M. Van Dessel Re:
                                                                                      KUTAK ROCK LLP
     Motion to Suppress and Challenge K9 Alert - 5                                     Attorneys at Law
                                                                                         Cutter Tower
                                                                                  510 West Riverside Avenue
                                                                                           Suite 800
                                                                               Spokane, Washington 99201-0506
                                                                                        (509) 747-4040
